DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 8/6/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the high speed train scenario" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claims 3-7 fails to resolve the deficiency of claim 2 and/or have similar issues of claim 2 and are thus rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-9, 11, 13, 15-16, 18, 20-23, 26-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20220095195 by Ning et al. (hereinafter Ning) in view of US 20200128467 by Gao et al. (hereinafter Gao).

Regarding claim 16, Ning teaches a base station for wireless communication (¶ 76, network device…may also be referred to as a base station), comprising: 
to detect a UE (user equipment) is in a high speed scenario (fig. 3, shows terminal sending moving state information to a network device at step s302; ¶ 166, moving state information reported by the terminal still indicates that the terminal is in…high-speed moving; ¶ 177, when the network device determines, based on the second moving state information, that the terminal is in a…high-speed moving scenario; ¶ 147, moving state information of the terminal includes one or more parameters. Table 4 lists types of specific parameters, types of reported data, occupied bits, processing manners, and necessity; Table 4, shows highspeedflag indicating fast); 
to instruct the UE to enter a high speed mode when the UE is detected to be in the high speed train scenario (fig. 3, shows at step s303 a network device sending a beam management information to a terminal; ¶ 86, beam management information is used to switch a scheduling mode in a…high-speed scenario; ¶ 177, when the network device determines, based on the second moving state information, that the terminal is in a…high-speed moving scenario; ¶ 167, network device determines, based on the received moving state information, whether to change to the scheduling mode in the…high-speed scenario; ¶ 166, moving state information reported by the terminal still indicates that the terminal is in…high-speed moving; ¶ 177, when the network device determines, based on the second moving state information, that the terminal is in a…high-speed moving scenario); 
and to perform beam management in accordance with the high-speed mode (¶ 23, moving state information is reported to help the network device schedule a wide beam or a plurality of beams for…high-speed moving; ¶ 86, beam management information is used to switch a scheduling mode in a…high-speed scenario; ¶ 160, A scheduling mode in a…high-speed scenario is performed on a beam and/or a link of the terminal; ¶ 163, network device may exit the scheduling mode in the medium- and high-speed scenario (this indicates that the network device was in scheduling mode in a…high-speed scenario)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ning’s teachings with Ning's one or more other embodiments teachings. The motivation is resolving problems of frequent communication failures occurring on a terminal in a high-speed moving scenario (Ning ¶ 4). 
Although Ning teaches a base station and a high speed scenario and a high speed mode and the above processes and suggests a high speed train scenario (Ning ¶ 140, a railway dedicated network scenario; Table 3, shows high-speed railway for means of communications ¶ 154, scenario is…high-speed railway; ¶ 166, moving state information reported by the terminal still indicates that the terminal is in…high-speed moving) and a high speed train mode (Ning ¶ 86, a scheduling mode in a…high-speed scenario; ¶ 140, a railway dedicated network scenario; Table 3, shows high-speed railway for means of communications ¶ 154, scenario is…high-speed railway), Ning does not explicitly disclose a base station, comprising, a memory, and at least one processor operatively coupled to the memory, the memory and the at least one processor configured: to perform the above processes, a high speed train scenario and a high speed train (HST) mode.
Gao in the same or similar field of endeavor teaches a base station, comprising, a memory, and at least one processor operatively coupled to the memory, the memory and the at least one processor configured: to perform processes (fig. 4, BS 102 having memory 460 coupled to processor(s) 404; ¶ 66 and 68), a high speed train scenario (¶ 106, a HST scenario) and a high speed mode being called a high speed train (HST) mode (¶ 99, a HST state). By modifying Ning’s teachings of a base station and a high speed scenario and a high speed mode and the above processes with Gao’s teachings of a base station, comprising, a memory, and at least one processor operatively coupled to the memory, the memory and the at least one processor configured: to perform processes, a high speed train scenario and a high speed mode being called a high speed train (HST) mode, the modification results in a base station, comprising, a memory, and at least one processor operatively coupled to the memory, the memory and the at least one processor configured: to perform the above processes, a high speed train scenario and a high speed train (HST) mode.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ning’s teachings with Gao’s above teachings. The motivation is to potentially improve user experience, reduce power consumption, and/or otherwise provide improved operating characteristics (Gao ¶ 69). Known work in one field of endeavor (Gao prior art) may prompt variations of it for use in either the same field or a different one (Ning prior art) based on design incentives (to potentially improve user experience, reduce power consumption, and/or otherwise provide improved operating characteristics) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 18, the combination teaches the base station of claim 16, in which the at least one processor is further configured to detect based on a received uplink signal from the UE (Ning fig. 3, shows terminal sending moving state information to a network device at step s302; ¶ 166, moving state information reported by the terminal still indicates that the terminal is in…high-speed moving; ¶ 177, when the network device determines, based on the second moving state information, that the terminal is in a…high-speed moving scenario; ¶ 147, moving state information of the terminal includes one or more parameters. Table 4 lists types of specific parameters, types of reported data, occupied bits, processing manners, and necessity; Table 4, shows highspeedflag indicating fast; ¶ 76, network device…may also be referred to as a base station; Gao fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gao’s teachings of at least one processor configure to perform a process. The motivation is to potentially improve user experience, reduce power consumption, and/or otherwise provide improved operating characteristics (Gao ¶ 69).

Regarding claim 20, the combination teaches the base station of claim 16, in which the at least one processor is further configured to detect by receiving an indication from the UE that the UE is in the high speed train scenario (Ning fig. 3, shows terminal sending moving state information to a network device at step s302; ¶ 166, moving state information reported by the terminal still indicates that the terminal is in…high-speed moving; ¶ 177, when the network device determines, based on the second moving state information, that the terminal is in a…high-speed moving scenario; ¶ 147, moving state information of the terminal includes one or more parameters. Table 4 lists types of specific parameters, types of reported data, occupied bits, processing manners, and necessity; Table 4, shows highspeedflag indicating fast; Gao fig. 4; ¶ 106, a HST scenario).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gao’s teachings of at least one processor configure to perform a process and a high speed train scenario. The motivation is to potentially improve user experience, reduce power consumption, and/or otherwise provide improved operating characteristics (Gao ¶ 69).

Regarding claim 21, teaches a UE (user equipment) for wireless communication (¶ 38, a moving state reporting apparatus is provided. The apparatus may be used in a terminal or the apparatus is a terminal; ¶ 77, terminal…is also referred to as user equipment (user equipment, UE)), comprising: 
a memory, and at least one processor operatively coupled to the memory, the memory and the at least one processor configured (fig. 7, moving state reporting apparatus comprising a memory 703 and processor 702 operatively coupled to memory 703; ¶ 181, memory 703 is configured to store a program executed by the processor 702…When the programs are executed, the processor 702 is enabled to perform the operations performed by the terminal in the foregoing method embodiments): 
to receive instructions from a base station to enter a high speed mode (fig. 3, shows at step s303 a network device sending a beam management information to a terminal; ¶ 76, network device…may also be referred to as a base station; ¶ 86, beam management information is used to switch a scheduling mode in a…high-speed scenario; ¶ 160, terminal may further exit the scheduling mode in the medium- and high-speed scenario (this indicates that the terminal is in the scheduling mode in the…high-speed scenario)); 
and to perform beam management in accordance with the high speed mode (¶ 160, A scheduling mode in a…high-speed scenario is performed on a beam and/or a link of the terminal; ¶ 37, the beam management information is any one or a combination of the following: information indicating to change a precise narrow beam into a wide beam, or change a precise narrow beam into a plurality of beams from a plurality of network devices).
Although Ning teaches a high speed mode and suggests a high speed train mode (Ning ¶ 86, a scheduling mode in a…high-speed scenario; ¶ 140, a railway dedicated network scenario; Table 3, shows high-speed railway for means of communications ¶ 154, scenario is…high-speed railway), Ning does not explicitly disclose a high speed train (HST) mode.
Gao in the same or similar field of endeavor teaches a high speed mode being called a high speed train (HST) mode (¶ 99, a HST state). By modifying Ning’s teachings of a high speed mode with Gao’s teachings of a high speed mode being called a high speed train (HST) mode, the modification results in a high speed train (HST) mode.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ning’s teachings with Gao’s above teachings. The motivation is to potentially improve user experience, reduce power consumption, and/or otherwise provide improved operating characteristics (Gao ¶ 69). Known work in one field of endeavor (Gao prior art) may prompt variations of it for use in either the same field or a different one (Ning prior art) based on design incentives (to potentially improve user experience, reduce power consumption, and/or otherwise provide improved operating characteristics) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 22, the combination teaches the UE of claim 21.
Although Ning teaches in which the at least one processor is further configured (Ning ¶ 181): to detect the UE is in high speed scenario; and to report the high speed scenario to the base station (Ning fig. 3, shows terminal sending moving state information to a network device at step s302; ¶ 166, moving state information reported by the terminal still indicates that the terminal is in…high-speed moving; ¶ 177, when the network device determines, based on the second moving state information, that the terminal is in a…high-speed moving scenario; ¶ 147, moving state information of the terminal includes one or more parameters. Table 4 lists types of specific parameters, types of reported data, occupied bits, processing manners, and necessity; Table 4, shows highspeedflag indicating fast; ¶ 76, network device…may also be referred to as a base station. Although not explicitly stated, since the terminal sends moving state information indicating the terminal is in a high-speed moving scenario, the terminal must detect the terminal is in the high speed moving scenario before sending the moving state information indicating the terminal is in a high-speed moving scenario), Ning does not disclose the high speed scenario being a high speed train scenario but Gao teaches a high speed scenario being a high speed train scenario (Gao ¶ 106, a HST scenario). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Ning's one or more other embodiments teachings. The motivation is resolving problems of frequent communication failures occurring on a terminal in a high-speed moving scenario (Ning ¶ 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gao’s teachings of a high speed scenario being a high speed train scenario. The motivation is to potentially improve user experience, reduce power consumption, and/or otherwise provide improved operating characteristics (Gao ¶ 69).

Regarding claim 23, the combination teaches the UE of claim 22.
Ning teaches in which the at least one processor is further configured to detect the high speed scenario (Ning ¶ 181; ¶ 166, moving state information reported by the terminal still indicates that the terminal is in…high-speed moving; ¶ 177, when the network device determines, based on the second moving state information, that the terminal is in a…high-speed moving scenario; ¶ 147, moving state information of the terminal includes one or more parameters. Table 4 lists types of specific parameters, types of reported data, occupied bits, processing manners, and necessity; Table 4, shows highspeedflag indicating fast; Although not explicitly stated, since the terminal sends moving state information indicating the terminal is in a high-speed moving scenario, the terminal must detect the terminal is in the high speed moving scenario before sending the moving state information indicating the terminal is in a high-speed moving scenario).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Ning's one or more other embodiments teachings. The motivation is resolving problems of frequent communication failures occurring on a terminal in a high-speed moving scenario (Ning ¶ 4). 
Ning does not explicitly disclose in which the at least one processor is further configured to detect the high speed train scenario based on a measured Doppler shift of received downlink signals.
Gao in the same or similar field of endeavor teaches detect a high speed scenario being a high speed train scenario based on a measured Doppler shift of received downlink signals (¶ 6, determining the movement speed of a wireless device, including by using…the doppler shift of cellular signals received by the wireless device… determining the movement speed or even whether a wireless device is in a high speed train scenario (e.g., as a potential additional or alternative determination to the movement speed of the wireless device); ¶ 7, a wireless device determines that it has a high movement speed and/or is in a high speed train scenario; ¶ 95, If the velocity as measured by the GPS module is greater than V.sub.threshold, the it may be determined that the wireless device has a high movement speed (e.g., may be in a HST)… the wireless device may further determine if the velocity as measured based on doppler shift is greater than V.sub.threshold (708), and if so, it may be determined that the wireless device has a high movement speed). By modifying Ning’s teachings of in which the at least one processor is further configured to detect the high speed scenario with Gao’s teachings of detect a high speed scenario being a high speed train scenario based on a measured Doppler shift of received downlink signals, the modification results in in which the at least one processor is further configured to detect the high speed train scenario based on a measured Doppler shift of received downlink signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gao’s above teachings. The motivation is to potentially improve user experience, reduce power consumption, and/or otherwise provide improved operating characteristics (Gao ¶ 69).

Regarding claim 26, the combination teaches the UE of claim 22, in which the at least one processor is further configured to detect the high speed train scenario based on UE sensors and/or application level indicators (Ning ¶ 181; fig. 3, shows terminal sending moving state information to a network device at step s302; ¶ 166, moving state information reported by the terminal still indicates that the terminal is in…high-speed moving; ¶ 177, when the network device determines, based on the second moving state information, that the terminal is in a…high-speed moving scenario; ¶ 147, moving state information of the terminal includes one or more parameters. Table 4 lists types of specific parameters, types of reported data, occupied bits, processing manners, and necessity; Table 4, shows highspeedflag indicating fast. Although not explicitly stated, since the terminal sends moving state information indicating the terminal is in a high-speed moving scenario, the terminal must detect the terminal is in the high speed moving scenario before sending the moving state information indicating the terminal is in a high-speed moving scenario; ¶ 153, a sensor measures moving state information of a terminal, as shown in Table 5; Table 5, shows an acceleration sensor that measures acceleration on X, Y, and Z axes (showing a sensor for X axes, a sensor for Y axes and a sensor for Z axes) and the application scenario is high-speed railway; fig. 7, shows moving state reporting apparatus 700 having sensor 704; Gao ¶ 106).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Ning's one or more other embodiments teachings. The motivation is resolving problems of frequent communication failures occurring on a terminal in a high-speed moving scenario (Ning ¶ 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gao’s teachings of a high speed scenario being a high speed train scenario. The motivation is to potentially improve user experience, reduce power consumption, and/or otherwise provide improved operating characteristics (Gao ¶ 69).

Regarding claim 27, the combination teaches the UE of claim 22, in which the at least one processor is further configured to report the high speed train scenario via uplink control information (UCI), radio resource control (RRC) signaling, or a media access control-control element (MAC-CE) (Ning fig. 3, shows terminal sending moving state information to a network device at step s302; ¶ 166, moving state information reported by the terminal still indicates that the terminal is in…high-speed moving; ¶ 177, when the network device determines, based on the second moving state information, that the terminal is in a…high-speed moving scenario; ¶ 147, moving state information of the terminal includes one or more parameters. Table 4 lists types of specific parameters, types of reported data, occupied bits, processing manners, and necessity; Table 4, shows highspeedflag indicating fast; ¶ 107, terminal reports the moving state information of the terminal by using a media access layer control unit (MAC control element, MAC CE); ¶ 110, The terminal reports the moving state information of the terminal by using a radio resource control (RRC) message; Gao ¶ 106).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Ning's one or more other embodiments teachings. The motivation is resolving problems of frequent communication failures occurring on a terminal in a high-speed moving scenario (Ning ¶ 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gao’s teachings of a high speed scenario being a high speed train scenario. The motivation is to potentially improve user experience, reduce power consumption, and/or otherwise provide improved operating characteristics (Gao ¶ 69).

Regarding claim 29, the combination teaches the UE of claim 21, in which the at least one processor is further configured to perform beam management in accordance with the HST mode by selecting a beam based on UE speed and a predetermined rule (Ning ¶ 181; ¶ 86, beam management information is used to switch a scheduling mode in a…high-speed scenario…the beam management information may include but is not limited to; ¶ 87, information indicating to change a precise narrow beam into a wide beam, or change a precise narrow beam into a plurality of beams from a plurality of network devices; fig. 3, shows at step s303 a network device sending a beam management information to a terminal; ¶ 167, network device determines, based on the received moving state information, whether to change to the scheduling mode in the…high-speed scenario; ¶ 166, moving state information reported by the terminal still indicates that the terminal is in…high-speed moving; ¶ 147, moving state information of the terminal includes one or more parameters. Table 4 lists types of specific parameters, types of reported data, occupied bits, processing manners, and necessity; Table 4, shows highspeedflag indicating fast. Examiner correspond information indicating to change a precise narrow beam into a wide beam, or change a precise narrow beam into a plurality of beams from a plurality of network devices to the predetermined rule).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Ning's one or more other embodiments teachings. The motivation is resolving problems of frequent communication failures occurring on a terminal in a high-speed moving scenario (Ning ¶ 4). 

Regarding claim 30, the combination teaches the UE of claim 21, in which the at least one processor is further configured to return from the HST mode to a normal mode in response to receiving instructions from the base station to enter the high speed train (HST) mode (Ning ¶ 181; ¶ 160, after the step S303 the terminal may further exit the scheduling mode in the…high-speed scenario; fig. 3, shows at step s303 a network device sending a beam management information to a terminal; ¶ 76, network device…may also be referred to as a base station; ¶ 86, beam management information is used to switch a scheduling mode in a…high-speed scenario; Gao ¶ 99, a HST state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gao’s teachings of a high speed mode being a high speed train (HST) mode. The motivation is to potentially improve user experience, reduce power consumption, and/or otherwise provide improved operating characteristics (Gao ¶ 69).

	Claim(s) 1 and 3 and 6 and 7 and 8 and 9 and 11 and 13 and 15 recite similar limitations of claim(s) 21 and 23 and 26 and 27 and 29 and 30 and 16 and 18 and 20, respectively and is/are thus rejected under similar rationale.

Regarding claim 2, the combination teaches the method of claim 1.
Although Ning teaches detecting the UE is in high speed scenario; and reporting the high speed scenario to the base station to trigger sending of the instructions (Ning fig. 3, shows terminal sending moving state information to a network device at step s302 to send beam management information at step s303; ¶ 166, moving state information reported by the terminal still indicates that the terminal is in…high-speed moving; ¶ 177, when the network device determines, based on the second moving state information, that the terminal is in a…high-speed moving scenario; ¶ 147, moving state information of the terminal includes one or more parameters. Table 4 lists types of specific parameters, types of reported data, occupied bits, processing manners, and necessity; Table 4, shows highspeedflag indicating fast; ¶ 76, network device…may also be referred to as a base station. Although not explicitly stated, since the terminal sends moving state information indicating the terminal is in a high-speed moving scenario, the terminal must detect the terminal is in the high speed moving scenario before sending the moving state information indicating the terminal is in a high-speed moving scenario), Ning does not disclose the high speed scenario being a high speed train scenario but Gao teaches a high speed scenario being a high speed train scenario (Gao ¶ 106, a HST scenario). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Ning's one or more other embodiments teachings. The motivation is resolving problems of frequent communication failures occurring on a terminal in a high-speed moving scenario (Ning ¶ 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gao’s teachings of a high speed scenario being a high speed train scenario. The motivation is to potentially improve user experience, reduce power consumption, and/or otherwise provide improved operating characteristics (Gao ¶ 69).

Claim(s) 10 and 12 and 17 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning and Gao and in further view of US 20180167856 by Li et al. (hereinafter Li).

Regarding claim 17, the combination teaches the base station of claim 16.
Although the combination teaches in which the at least one processor is further configured to instruct the UE via a message (Ning fig. 3, shows at step s303 a network device sending a beam management information to a terminal; Gao ¶ 4), the combination does not explicitly disclose in which the at least one processor is further configured to instruct the UE via downlink control information (DCI), radio resource control (RRC) signaling, or a media access control-control element (MAC-CE).
Li in the same or similar field of endeavor teaches a base station sending a message being a downlink control information (DCI), radio resource control (RRC) signaling, or a media access control-control element (MAC-CE) (¶ 12, send radio resource control RRC dedicated signaling to the UE; ¶ 112, An access network device in the embodiments of the present application may correspond to a different device in a different communications system, and includes but is not limited to a base station controller (BSC), a radio network controller (RNC), an eNodeB, or a NodeB). By modifying the combination’s teachings of in which the at least one processor is further configured to instruct the UE via a message with Li’s teachings of a base station sending a message being a downlink control information (DCI), radio resource control (RRC) signaling, or a media access control-control element (MAC-CE), the modification results in in which the at least one processor is further configured to instruct the UE via downlink control information (DCI), radio resource control (RRC) signaling, or a media access control-control element (MAC-CE).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Li’s above teachings. The motivation is ensure and improve network performance (Li ¶ 7). Known work in one field of endeavor (Li prior art) may prompt variations of it for use in either the same field or a different one (Ning prior art) based on design incentives (ensure and improve network performance) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 28, the combination teaches the UE of claim 21.
Although the combination teaches in which the at least one processor is further configured to receive the instructions via a message (Ning ¶ 181; ¶ 86, beam management information is used to switch a scheduling mode in a…high-speed scenario; fig. 3, shows at step s303 a network device sending a beam management information to a terminal), the combination does not explicitly disclose in which the at least one processor is further configured to receive the instructions via downlink control information (DCI), radio resource control (RRC) signaling, or a media access control-control element (MAC-CE).
Li in the same or similar field of endeavor teaches receive a message which is a downlink control information (DCI), radio resource control (RRC) signaling, or a media access control-control element (MAC-CE) (¶ 12, send radio resource control RRC dedicated signaling to the UE). By modifying the combination’s teachings of in which the at least one processor is further configured to receive the instructions via a message with Li’s teachings of receive a message which is a downlink control information (DCI), radio resource control (RRC) signaling, or a media access control-control element (MAC-CE), the modification results in in which the at least one processor is further configured to receive the instructions via downlink control information (DCI), radio resource control (RRC) signaling, or a media access control-control element (MAC-CE).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Li’s above teachings. The motivation is ensure and improve network performance (Li ¶ 7). Known work in one field of endeavor (Li prior art) may prompt variations of it for use in either the same field or a different one (Ning prior art) based on design incentives (ensure and improve network performance) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Claims 10 and 12 recite similar limitations of claims 28 and 17, respectively and are thus rejected under similar rationale.

Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning and Gao and in further view of US 20200288368 by Hong.

Regarding claim 19, the combination teaches the base station of claim 18.
Although the combination teaches the at least one processor, the combination does not explicitly disclose in which the at least one processor is further configured to detect based on: a Doppler shift determined from uplink signals received at one or more transmit receive points (TRPs) or a predicted UE speed determined from uplink signals received at a plurality of TRPs.
Hong in the same or similar field of endeavor teaches at least one processor is further configured to detect based on: a Doppler shift determined from uplink signals received at one or more transmit receive points (TRPs) or a predicted UE speed determined from uplink signals received at a plurality of TRPs (¶ 208, the processing component 1122 is configured to execute the instructions to perform the above methods; claim 9, A base station for a high-speed-railway dedicated network, comprising: a processor; and a memory storing instructions executable by the processor, wherein the processor is configured to; ¶ 87, the base station for the high-speed-railway dedicated network determines whether a position of the UE changes greatly according to the uplink messages transmitted at two or more different times by the same UE. If the uplink messages reach different RRUs, that is to say, the multiple pieces of the RRU positional information obtained by the base station are different, it can be determined that UE has a great change in its position and is fast-moving UE; ¶ 78, the UE is determined as a fast-moving UE. Therefore, the UE can be identified with regard to its moving speed. Examiner correspond the RRUs to the plurality of TRPs). By modifying the combination’s teachings of the at least one processor with Hong’s teachings of at least one processor is further configured to detect based on: a Doppler shift determined from uplink signals received at one or more transmit receive points (TRPs) or a predicted UE speed determined from uplink signals received at a plurality of TRPs, the modification results in in which the at least one processor is further configured to detect based on: a Doppler shift determined from uplink signals received at one or more transmit receive points (TRPs) or a predicted UE speed determined from uplink signals received at a plurality of TRPs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Hong’s above teachings. The motivation is to improve a network performance or a communication effect of the UE (Hong ¶ 10). Known work in one field of endeavor (Hong prior art) may prompt variations of it for use in either the same field or a different one (Ning prior art) based on design incentives (improve a network performance or a communication effect of the UE) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Claim 14 recite similar limitations of claim 19 and is thus rejected under similar rationale.

Claim(s) 4 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning and Gao and in further view of US 20180049078 by Yang et al. (hereinafter Yang) and in further view of US 20170230883 by Dang.

Regarding claim 24, the combination teaches the UE of claim 22.
Although the combination teaches in which the at least one processor is further configured to detect the high speed train scenario, the combination does not explicitly disclose in which the at least one processor is further configured to detect the high speed train scenario based on downlink signal strength change between a plurality of transmit receive points (TRPs).
Yang in the same or similar field of endeavor teaches detect a high speed train scenario based on downlink signal strength of a plurality of transmit receive points (TRPs) (¶ 31, a high speed train 135 and may thus experience a high speed condition; abstract, A user equipment (UE) may detect a high speed mobility condition…based on signal measurements; ¶ 37, UE 115 may receive a measurement configuration from its current serving cell, and UE 115 may use the measurement configuration to measure the signal strength or signal quality, or both, of the current serving cell and the target cell; ¶ 35, A cell…utilize multiple radio resource units (RRUs). Examiner correspond a RRU to a TRP). By modifying the combination’s teachings of in which the at least one processor is further configured to detect the high speed train scenario with Yang’s teachings of detect a high speed train scenario based on downlink signal strength of a plurality of transmit receive points (TRPs), the modification results in in which the at least one processor is further configured to detect the high speed train scenario based on downlink signal strength of a plurality of transmit receive points (TRPs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Yang’s above teachings. The motivation is helping reduce ping-pong handover events (Yang ¶ 5). Known work in one field of endeavor (Yang prior art) may prompt variations of it for use in either the same field or a different one (Ning prior art) based on design incentives (helping reduce ping-pong handover events) or other market forces if the variations are predictable to one or ordinary skill in the art.
Although the combination teaches in which the at least one processor is further configured to detect the high speed train scenario based on downlink signal strength of a plurality of transmit receive points (TRPs), the combination does not explicitly disclose in which the at least one processor is further configured to detect the high speed train scenario based on downlink signal strength change between a plurality of transmit receive points (TRPs).
Dang in the same or similar field of endeavor teaches in a high-speed train scenario there is downlink signal strength of a plurality of transmit receive points which include downlink signal strength change between the plurality of transmit receive points (¶ 5, In a scenario of high-speed movement (for example, in a network covering a high-speed train)…because a terminal moves excessively fast, cell signals may change quickly, where usually, a signal of a serving cell weakens quickly while a signal of a target cell strengthens quickly; ¶ 8, acquiring, by a terminal, signal strengths of a serving cell and signal strengths of neighboring cells…where the serving cell…and the neighboring cells are cells from which the terminal can receive signals; ¶ 144, a cell base station). By modifying the combination’s teachings of in which the at least one processor is further configured to detect the high speed train scenario based on downlink signal strength of a plurality of transmit receive points (TRPs) with Dang’s teachings of in a high-speed train scenario there is downlink signal strength of a plurality of transmit receive points which include downlink signal strength change between the plurality of transmit receive points, the modification results in in which the at least one processor is further configured to detect the high speed train scenario based on downlink signal strength change between a plurality of transmit receive points (TRPs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Dang’s above teachings. The motivation is improving signal quality of a network on which the terminal camps or reducing a quantity of times of temporary disconnection from a network or increasing a call connection rate of the terminal (Dang ¶ 99). Known work in one field of endeavor (Dang prior art) may prompt variations of it for use in either the same field or a different one (Ning prior art) based on design incentives (improving signal quality of a network on which the terminal camps or reducing a quantity of times of temporary disconnection from a network or increasing a call connection rate of the terminal) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Claim 4 recite similar limitations of claim 24 and is thus rejected under similar rationale.

Claim(s) 5 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning and Gao and in further view of US 20180049078 by Yang et al. (hereinafter Yang).

Regarding claim 25, the combination teaches the UE of claim 22.
Although the combination teaches in which the at least one processor is further configured to detect the high speed train scenario, the combination does not explicitly disclose in which the at least one processor is further configured to detect the high speed train scenario based on a pattern change in downlink signals received from at least one wireless transmit receive point (TRP).
	Yang in the same or similar field of endeavor teaches detect a high speed train scenario based on a pattern change in downlink signals received from at least one wireless transmit receive point (TRP) (¶ 31, a high speed train 135 and may thus experience a high speed condition; abstract, A user equipment (UE) may detect a high speed mobility condition…based on signal measurements, such as…Doppler measurements; ¶ 14, determining a Doppler shift parameter of the one or more measured cells, wherein the high speed mobility condition…may be detected based at least in part on the Doppler shift parameter; ¶ 15, the Doppler shift parameter comprises a magnitude of a Doppler frequency shift, a magnitude of a change from a positive Doppler frequency shift to a negative Doppler frequency shift associated with passing a radio resource unit (RRU) of the serving cell, a combination of a positive Doppler frequency shift and a negative Doppler frequency shift from different RRUs of the serving cell, or any combination thereof; ¶ 39, a UE 115 may be physically located between two RRUs with the same PCI, and the UE 115 may receive the same reference signals, control information, and data from both RRUs. In such cases, the UE 115 may receive some signals with a positive Doppler frequency over multiple paths from one RRU and some signals with a negative Doppler frequency over multiple paths from another RRU; ¶ 48, UE 115-a receives multiple path signals with a positive Doppler frequency periodically and multiple path signals with a negative Doppler frequency periodically; ¶ 59, Doppler shift parameters may also include a combination of a positive Doppler frequency shift and a negative Doppler frequency shift from different RRUs of the serving cell. Examiner correspond a RRU to a TRP). By modifying the combination’s teachings of in which the at least one processor is further configured to detect the high speed train scenario with Yang’s teachings of detect a high speed train scenario based on a pattern change in downlink signals received from at least one wireless transmit receive point (TRP), the modification results in in which the at least one processor is further configured to detect the high speed train scenario based on a pattern change in downlink signals received from at least one wireless transmit receive point (TRP).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Yang’s above teachings. The motivation is helping reduce ping-pong handover events (Yang ¶ 5). Known work in one field of endeavor (Yang prior art) may prompt variations of it for use in either the same field or a different one (Ning prior art) based on design incentives (helping reduce ping-pong handover events) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Claim 5 recite similar limitations of claim 25 and is thus rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180167236 by Li et al. discloses determining whether or not a UE is in a high-speed train scenario; 
US 20180020330 by Li et al. discloses determining whether or not a UE is in a high-speed train scenario; 
US 20170099175 by Tian et al. discloses determining a UE is in a high-speed train scenario and compensating for the high-speed train scenario; and
US 20160360537 by Palenius et al. discloses determining a UE is in a high-speed train scenario and compensating for the high-speed train scenario.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476